Hart, J., (after stating the facts). The complaint specifically alleges that the plaintiff, John E. Beauchamp, derived title by virtue of a warranty deed executed to him, for a valuable consideration on the 10th day of March, 1909, by William Davis, which deed is duly recorded. That said William Davis derived title by warranty deed executed to him by C. D. Gunter on the 3d day of December, 1881. The first part of the answer contains a general denial of the ownership of the plaintiff; but this is not sufficient to raise an issue on that point. Harvey v. Douglass, 73 Ark. 221; Pace v. Crandell, 74 Ark. 417. Moreover, a subsequent part of the answer admits the execution of the deed of William Davis to John L. Beauchamp, the plaintiff. In her answer and cross-complaint she alleges that William Davis owes her $300 which her mother in her life time had loaned him, and also that said William Davis owes her a sum for services. In regard to the first claim, we hold that she is concluded by the decision in the case of Davis v. Davis, 93 Ark. 93. In that suit William Davis sought to enjoin Ella Davis and the other defendants from trespassing on the land now in controversy. Ella Davis alleged that her mother, who had been the wife of William Davis, had loaned to him prior to her death $300 with which he had built a house on the lands now in controversy. The court held that Ella Davis acquired no right against the land by the paper writing handed her by her mother before her death, and that if she did there was no evidence that the sum named in it was used in the improvement of the land in question. Hence this matter is res judicata. In -regard to her claim for compensation for services, the court held that it was entirely distinct and independent of the subject-matter of that suit, and could be litigated in an independent suit. According to that decision, she had the right to institute a suit against William Davis to recover the amount alleged to be due her by him for services; and under section 6297 of Kirby’s Digest she had a right to sue to set aside an alleged fraudulent conveyance made by William Davis before she recovered judgment against him. If she succeeded in setting aside the conveyance on the ground that it was made in fraud of her rights as a creditor, she would have no title to the land, but only the right to subject it to the payment of whatever judgment she might obtain against William Davis, and in the meantime she would have no right to the possession of the land. Therefore, having no title to or right to possession of the land .in controversy, she can not in this action question the bona tides of the plaintiff, who holds under a perfect record title. Cooper v. Newton, 68 Ark. 150. In short, we hold that she has a right to sue William Davis for whatever amount she may allege he is due her for services, and may seek to set aside the conveyance made by him to the plaintiff on the ground that it was made in fraud of her rights as a creditor of William Davis, and, if she succeeds in her suit, may have the land sold for the payment of her judgment; but in the meantime she has no right to the possession of the land. The judgment will therefore be affirmed.